Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER BY AND AMONG EXAMWORKS, INC., ORANGE 12, INC. , ABI DOCUMENT SUPPORT SERVICES INC., CERTAIN STOCKHOLDERS OF ABI DOCUMENT SUPPORT SERVICES INC., AND BILL GLASSMAN , AS THE STOCKHOLDER REPRESENTATIVE AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), dated as of January 8, 2016, is made and entered into by and among EXAMWORKS, INC. , a Delaware corporation (“ ExamWorks ”), ORANGE 12, INC. , a Delaware corporation (the “ Merger Sub ”), ABI DOCUMENT SUPPORT SERVICES INC. , a Missouri corporation (the “ Company ”), certain stockholders of the Company set forth on the signature pages hereto (the “ Signing Stockholders ”), and Bill Glassman, as representative of the Company and the Securityholders (the “ Stockholder Representative ”). RECITALS: WHEREAS , the respective Boards of Directors of each of ExamWorks, Merger Sub and the Company have determined that it is advisable and in the best interests of their respective corporations and their stockholders that the Merger Sub be merged with and into the Company in accordance with the General and Business Corporation Law of Missouri (the “ Missouri Corporation Law ”) and the Delaware General Corporation Law (the “ Delaware Corporation Law ”), and the terms of this Agreement, pursuant to which the Company will be the surviving corporation and will remain an Affiliate of ExamWorks (the “ Merger ”); WHEREAS , simultaneously with the execution and delivery of this Agreement, and as a condition and inducement to ExamWorks to enter into this Agreement, the Non-Signing Stockholders as of the date of this Agreement are executing a certificate, pursuant to which such Non-Signing Stockholders have, among other things, made certain representations and warranties and agreed to vote the Company stock that such Non-Signing Stockholders own in favor of the adoption of this Agreement and the Merger; and WHEREAS , the Parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger. NOW, THEREFORE , in consideration of the mutual representations, warranties, covenants and agreements herein contained, and upon and subject to the terms and the conditions hereinafter set forth, the parties do hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1 Certain Definitions . The following terms, as used herein, have the meanings set forth below: “ Accounting Referee ” has the meaning set forth in Section 3.9(c). “ Acquisition Transaction ” has the meaning set forth in Section 7.5. “ Adjusted Merger Consideration ” has the meaning set forth in Section 3.2. “ Adjusted Per Share Common Closing Consideration ” means the Per Share Common Closing Consideration plus $0.36 per share. “ Affiliate ” of any specified Person means any other Person directly or indirectly Controlling or Controlled by or under direct or indirect common Control with such specified Person. “ Agreement ” has the meaning set forth in the introductory paragraph. “ Applicable Benefit Laws ” means all Laws applicable to any Company Benefit Plan or ERISA Affiliate Plan. “ Appraisal Shares ” has the meaning set forth in Section 3.11. “ Articles of Merger ” has the meaning set forth in Section 2.3. “ Basket ” has the meaning set forth in Section 11.6. “ Business ” means the business of (a) record retrieval and document management services (including, without limitation, the retrieval, scanning, sorting, indexing, summary, review, electronic management and delivery of medical, billing, radiology, employment, scholastic, insurance, financial, social security, fire and police records); and (b) discovery management services (including, without limitation, non-party subpoena preparation services); in each of the foregoing cases (a) and (b) in connection with property and casualty, automobile, workers’ compensation, medical malpractice, life, disability, construction defect or other non-health lines of insurance, or otherwise for legal purposes. “ Business Day ” means any day except Saturday, Sunday or any day on which banks are generally not open for business in the City of New York, New York. “ Cap ” has the meaning set forth in Section 11.6. “ Certificate of Merger ” has the meaning set forth in Section 2.3. “ Closing ” has the meaning set forth in Section 2.2. “ Closing Date ” has the meaning set forth in Section 2.2. “ Closing Date Indebtedness ” means, as of the Closing Date, any indebtedness of the Company with respect to (i)borrowed money or other long term indebtedness, including those evidenced by promissory notes or similar instruments, including any interest accrued thereon, (ii) prepayment, change of control or similar payments and expenses, (iii) all indebtedness of others secured by (or for which the holder of such indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on property owned or acquired by the Company, whether or not the obligations secured thereby have been assumed, (iv) all guarantees by the Company of indebtedness of others, (v) all capital lease obligations, (vi) all obligations as an account party in respect of letters of credit and bankers’ acceptances, (vii), all obligations consisting of overdrafts (e.g., cash float reflected as a negative on the cash line), (viii) transaction costs associated with the transactions contemplated by this Agreement, and (ix) Severance Costs. “ Closing Date Indebtedness Statement ” has the meaning set forth in Section 3.7. “ Closing Non-Signing Stockholder Certificate ” has the meaning set forth in Section 7.11(b). “ Code ” means the United States Internal Revenue Code of 1986, as amended. “ Common Stock ” means the Company’s common stock, par value $00.01 per share. - 2 - “ Company ” has the meaning set forth in the introductory paragraph. “ Company Benefit Plan ” means each Employee Benefit Plan sponsored or maintained or required to be sponsored or maintained at any time by the Company or to which the Company makes or has made, or has or has had an obligation to make, contributions at any time, or with respect to which the Company has any liability or obligation. “ Company Contracts ” means those Contracts to which the Company is a party. “ Company Intellectual Property ” means any Intellectual Property that is owned by or licensed to the Company, including the Company Software. “ Company Licensed Software ” means all Software licensed to the Company. “ Company Proprietary Software ” means all Software owned by the Company. “ Company Registered Intellectual Property ” means all of the Registered Intellectual Property owned by, filed in the name of, or licensed to the Company. “ Company Software ” means the Company Licensed Software and the Company Proprietary Software. “ Confidential Information ” means any data or information concerning the Company, the Company’s Business (including trade secrets) or ExamWorks or its Affiliates, without regard to form, including, without limitation (a) business process models; (b) proprietary software; (c) research, development, products, services, marketing, selling, business plans, budgets, unpublished financial statements, licenses, prices, costs, Contracts, suppliers, customers, and customer lists; (d) the identity, skills and compensation of employees, contractors, and consultants; (e) specialized training; (f) the fact that the Company is an acquisition target or ExamWorks is the purchaser or any information regarding this Agreement or the transactions contemplated hereby; (g) discoveries, developments, trade secrets, processes, formulas, data, lists, and all other works of authorship, mask works, ideas, concepts, know-how, designs, and techniques, whether or not any of the foregoing is or are patentable, copyrightable, or registrable under any intellectual property Laws or industrial property Laws in the United States or elsewhere. Notwithstanding the foregoing, no data or information constitutes “Confidential Information” if such data or information is publicly known and in the public domain through means that do not involve a breach by the Company or a Securityholder of any covenant or obligation set forth in this Agreement. “ Contract ” means any contract, sub-contract, agreement, lease, license, commitment, sale and purchase order, note, loan agreement or binding commitment or instrument, whether oral or written, to which the Company is a party. “ Control ” means, when used with respect to any specified Person, the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by Contract or otherwise. “ Customer ” means a customer of the Company that paid the Company more than $30,000 in the aggregate during the twelve (12)-month period ended December 31, 2014, or a customer that paid the Company more than $22,500 in the aggregate during the nine (9)-month period ended September 30, 2015. - 3 - “ Customer Overpayments ” means customer overpayments, double payments or erroneous payments on account of services already performed, or deposits, advanced payments or prepayments for services or work which has not been performed as of the Closing or is reasonably not expected to be performed by the Business following the Closing, to the extent such liabilities are not reflected in the income statements of the Company or its Subsidiaries for the period in which such overpayment, double payment, erroneous payment or deposit was received by the Company or any Subsidiary and in the Final Working Capital Schedule. “ Company Personnel ” means current employees and independent contractors of the Company. “ Delaware Corporation Law ” has the meaning set forth in the recitals. “ Disclosure Schedules ” means the Disclosure Schedules delivered by the Company to ExamWorks concurrently with the execution and delivery of this Agreement. “ Effective Time ” has the meaning set forth in Section 2.3. “ EHIS Business ” means the business of automated document indexing for the insertion of electronic documents into existing electronic medical record systems of primary care providers (e.g. hospitals and clinics). “
